Per Curiam:
The respondent was admitted to the bar at a term of the Appellate Division, First Department, in October, 1910. On February 25, 1918, in the Court of General Sessions of the Peace, county of New York, he pleaded guilty of the crime of larceny in the second degree, which is a felony. Section 477 of the Judiciary Law* provides that any person, being an attorney and counselor at law, who shall be convicted of a felony, shall, upon such conviction, cease to be an attorney and counselor at law, or to be competent to practice law as such. Therefore the respondent is disbarred. Present — Clarke, P. J., Dowling, Smith, Page and Morrell, JJ. Respondent disbarred. Order to be settled on notice.

See Consol. Laws, chap. 30 (Laws of 1909, chap. 35), § 477; Id. § 88, subd. 3.— [Rep.